 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and can recommend that employees in their departmentsbe transferred or discharged, the ultimate authority in these respectsis in the personnel office.A central accounting department performspayroll and accounting services for the entire plant.And there havebeen some transfers, of employees between the lens production andlens development engineering divisions and other departments of theplant 10Under all the circumstances, including the integrated nature of theEmployer's operations, the character of the work performed by therequested employees, the centralized management control, and thesimilar employment conditions of all the plant employees, we believethat a unit limited to the employees of thelens production and lensdevelopment engineering divisions is inappropriate.-The onlyground for such ,a unit, in our opinion, is the extent of the Petitioner'sorganization, which the Act provides shall not be controlling.12Ac-cordingly, we shall dismiss the petition. -OrderIT. IS HEREBYORDEREDthat the instant petition be, and it hereby is,dismissed.10Withinthe last year,there have been about 58 transfers in or out of the requested unit.11Flora Cabinet Company, Inc.,94 NLRB 12;Standard-Coosa-Thatcher Company,80NLRB 50. Cf.Sol Baum andJulieBaum,a Co-partnership,91 NLRB 708.'12 Section9 (c) (5).-MEYER&WELCH, INCORPORATEDandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT ANDAGRICULTURALIMPLEMENTWORKERS OFAMERICA, CIO, (UAW-CIO),REGION6andINTERNATIONALAsso-CIATION OF MACHINISTS, LODGE1186,PARTY TO THE AGREEMENT.Case No. 21-CA-973.September 20, 1951Decision and OrderOn May 31, 1951, Trial Examiner Irving Rogosin issued his In-termediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it be ordered to cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Respond-ent filed exceptions 1 to the Intermediate Report and a supportingbrief.The Respondent's request for oral argument is denied, inasmuchas the record, including the exceptions and brief filed herein, ade-quately sets forth the issues and the contentions of the parties.I These exceptions were limited'to that portion of the Intermediate Report relating to thedischarge of Eldon Clark.96 NLRB No. 49. MEYER & WELCH; INCORPORATED.237The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recolnmendations,of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Meyer & Welch,Incorporated, Vernon, California, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Encouraging membership in International Association of Ma-chinists, Lodge 1186, or discouraging membership in InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO, UAW-CIO, Region 6, or any other labororganization, by discriminatorily transferring or discharging any ofits employees, by discriminatorily denying them any wage increasewhich, but for their union activities, they would otherwise have beengranted, or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of employment.(b)Discriminating against any of its employees for giving testimony under the Act.(c) Interrogating, threatening, and engaging in reprisals against,employees because of their opposition to International Association ofMachinists, Lodge 1186, and in any other manner interfering with,restraining, or coercing its employees in the exercise of the right toself-organization, to form labor organizations, to join or assist Inter-national Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, CIO (UAW-CIO) Region 6, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act, or to refrain from any or allsuch activities, except to the extent that such right may be affectedPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in respectto thiscaseto a three-member panel[Members Houston, Reynolds, andStyles].8Although the Trial Examiner found, in his discussion of the discharge of Eldon Clark,thatWelch's secretary, Burroughs, admitted that Welch indulged in profanity in herpresence, the record shows only that she testified that certain supervisory employees usedprofanity in her presence.However, this discrepancy does not affect the validity of theTrial Examiner's ultimate conclusion that Clark was discriminatorily discharged, or ourconcurrence therein. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDby an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Eldon Clark immediate and full reinstatement to theposition which he held immediately preceding the Board hearing inJune 1950, or to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges.- (b)Make whole the said Eldon Clark, and Ann Barnett, DoraEllis, Odean Jenkins, Lela Lea, and Hobert R. Taylor in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy," for any loss of pay they may have suffered by reason of theRespondent's discrimination against them.(c)Upon request make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, time cards, personnel records, and reports, and all otherrecords necessary to determine the amounts of back pay and the rightof reinstatement under the terms of this order.(d)Post at its plant in Vernon, California, copies of the noticeattached hereto and marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent or its duly authorizedrepresentatives be posted by the Respondent immediately upon re-ceipt thereof, and maintained by it for a period of sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.It is further ordered that the amended complaint be dismissed, inso-far as it alleges that :-1.The Respondent caused Dora Ellis and Odean Jenkins to resignon or about January 23, 1951, thereby discriminating in violation ofSection 8 (a) (3) of the Act.2.The Respondent discriminated against Ann Barnett on April 10,1951, by transferring her from the position which she held prior to thehearing, in violation of Section 8 (a) (4).'4 If the Order is enforced by a decree of a United States Court of Appeals,the notice shallbe amended by inserting before the words "A Decision and Order" the words"A Decree ofthe United States Court of Appeals Enforcing." MEYER & WELCH, INCORPORATEDAppendix ANOTICE TO ALL EMPLOYEES239Pursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT encourage membership in INTERNATIONAL Asso-CIATION OF MACHINISTS, LODGE 1186, or discourage membership inINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERSOF AMERICA, CIO (UAW-CIO),REGION 6, by discriminatorily transferring or discharging any ofour employees or discriminating in any other manner in regardto the hire or tenure of employment or any term or condition ofemployment of our employees.WE WILL NOT discriminate against our employees for givingtestimony under the Act.WE WILL NOT interrogate, threaten, orengage in reprisals against our employees because of their opposi-tion to INTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE 1186,ortheirallegiance toINTERNATIONAL UNION, UNITEDAuTOMo-BILE,AIRCRAFT ANDAGRICULTURALIMPLEMENTWORKERS OFAMERICA, CIO (UAW-CIO), REGION 6, or in any other mannerinterfere with, restrain, or coerce our employees in the exerciseof the right to self-organization, to form labor organizations, tojoin or assist INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO(UAW-CIO), REGION 6, or any other labor organization, to bar-gaincollectively through representatives of their own choosing,and toengagein collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer Eldon Clark immediate and full reinstatementto the position which he held immediately preceding the Boardhearing-in June 1950, or to a substantially equivalent position,without prejudice to his seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of pay suf-fered as a result of the discrimination against him.Dora Ellis,Odean Jenkins, Lela Lea, and Hobert R. Taylor for any loss,ofpay suffered as a result of the discrimination against thembecauseof the denial or withholding of the wageincreasegrantedother employees, effective January 8, 1951. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization, except tothe extent stated above.We will not discriminate in regard to thehire and tenure of employment or terms and conditions of employ-ment of any employee because of membership or activity, or absenceof such membership or activity, with regard to any labor organization,except to the extent stated above.MEYER & WELCH, INCORPORATED,Employer.Dated--------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis complaint, based upon a charge filed December 11, 1950, and a firstamended charge filed on January 23, 1951, by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, CIO (UAW-CIO), Region 6, herein referred to as the UAW-CIO, was issued on March 9, 1951,by the General Counsel of the National Labor'Relations Board, herein calledthe General Counsel and the Board, respectively; by the Regional Directorfor the Twenty-first Region (Los Angeles, California), against Meyer & Welch,Incorporated, Vernon, California, herein called the Respondent.The complaintalleges that the Respondent has engaged in and is engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (a) (1), (2), (3), and(4) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,as amended by the Labor Management Relations Act, 61 Stat. 136, herein calledthe Act.Copies of the complaint, the charge, first amended charge, and thenotice of hearing thereon were duly served upon all the parties.Specifically, the complaint, as amended during the hearing, alleges in substancethat the Respondent, since on or about July 1, 1950:(1)By discriminating in regard to the terms and conditions of employmentof, and refusing to grant wage increases to certain- named employees' becauseit regarded them adherents of the UAW-CIO and, as to certain of them,' becausethey had given testimony at a prior hearing before the Board involving theRespondent; attempting to interfere with the employees' free choice of unionaffiliation ; urging, persuading, and warning its employees to affiliate with theInternational Association of Machinists, Lodge 1186, herein called the IAM,rather than with the UAW-CIO ; and refusing to permit them to revoke dues-checkoffs in favor of the IAM, has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.(2)On or about January 23, 1951, caused Dora Ellis and Odean Jenkins toresign from the Respondent's employ because of their adherence to the UAW-CIO and their refusal to support the IAM, thereby discriminating in regard toi Except as otherwise stated or required by the context, the designation General Counselhereinafter refers to his representative at-the hearing.2Ann Barnett, Eldon Clark,Dora Ellis,Odean Jenkins, Lela Lea, and Hobert Taylor.sAnn Barnett, Eldon Clark,-Dora Ellis, and Odean Jenkins. MEYER & WELCH, INCORPORATED241hire and tenure and terms or conditions of employment, encouraging member-ship in the IAM, and discouraging membership in the UAW-CIO, in violationof Section 8 (a) (3).(3) Since June 30, 1950, the date of the close of the hearing inMeyer d Welch,Incorporated,Case No. 21-CA-697, in which the Board issued its Decision andbargaining agreement with the IAM, which the Board found had been obtainedby means of unlawful assistance and support to the IAM, and has, by saidconduct and by the various acts and conduct described above, continued torender unlawful assistance and support to said IAM, in violation of Section8 (a) (2).(4)On April 10, 1951, while the instant hearing was in progress, dischargedand thereafter refused to reinstate Eldon Clark because it believed he was anadherent of the UAW-CIO, and for the further reason that he had given testi-mony in the instant hearing, thereby discriminatingin regard to his hire andtenure of employment, in violation of Section 8 (a) (3) and (4) of the Act.'(5)By the foregoing conduct, has, engaged inand is engaging in unfairlabor practices within the meaning of Section 8 (a) (1), (2), (3), and (4),thereby interfering with, restraining, and coercing employees in the exerciseof, or failure to exercise, the rights guaranteed in Section 7, in violation ofSection 8 (a) (1) of the Act.In its answer filed March 23, 1951, the Respondent admits the material allega-tions of the complaint regarding the nature and extent of its operations, thestatus of the UAW-CIO and the IAM as labor organizations, and theissuanceof the Board's Decision and Order, above mentioned, but denies generally theremaining allegations of the complaint, and the commission of unfair laborpractices.Pursuant to notice, a hearing was held at Los Angeles, California, from April9 to 11, 1951, inclusive, before the undersigned duly designated Trial Examiner.The General Counsel, the Respondent, and the UAW-CIO, were represented bytheir respective counsel ; the IAM by a lay representative.All parties partici-pated in the hearing, the IAM to the extent hereinafter indicated.Full oppor-tunity was afforded them to be heard, to examine and cross-examine witnesses,and to introduce evidence relevant and material to the issues involved.With the introduction of the formal documents, the IAM representative, with-out objection, stated formally on the record that on April 3, 1951, the IAM, overthe Respondent's objection, had caused to be posted on a bulletin board at theplant a notice to the Respondent's employees renouncing the union's claim torepresent them, and asserting that it would not claim to do so in the future unlessselected as their bargaining representative in a Board-conducted election, al-though it would process individual grievances of employees desiring to remainmembers.The notice, read into the record without objection, stated that theIAM would refund initiation fees and dues collected by the Respondent sinceMarch 4, 1950, to all employees desiring such refund upon the surrender of theirmembership-books at the union office at specified times.Without admitting anyliability under the Act, or any obligation to refund dues deductions, the IAMrepresentative then stated that he had in his possession 167 receipts for refundsof dues to employees who had presented themselves at the union hall in con-formity with the notice.The representative further stated that the JAM was4 This allegation was added by amendment during the hearing, over the Respondent'sobjection,when it appeared that Clark had been discharged after he had completed hisinitial testimony in the instant hearing, and had been excused. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandoning the outstanding collective bargaining contract with the Respondent,that it had notified the Respondent to make no further dues deductions in favorof the IAM, and that it had no further interest in the proceedings, except in theevent an election was ordered by the Board, and thereupon withdrew from theproceeding.At the close of the evidence, the General Counsel and the Respondent arguedorally on the record.. Advised of their right to file briefs, and proposed findingsof fact and conclusions of law, the Respondent filed a brief with the under-signed on April 25, 1951, and the General Counsel, a "memorandum of points andauthorities," on April 26, 1951.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMeyer & Welch, Incorporated, a California corporation with its plant atVernon, California, is engaged in the manufacture and reconditioning of auto-motive parts.During the past 12 months, the Respondent acquired, purchased,and caused to be transported, and delivered in interstate commerce, from andthrough States of the United States other than the State of California, to itsplant in Vernon, California, equipment, materials, and supplies valued in excessof $750,000.During the corresponding period, the Respondent produced andsold products valued at approximately $2,000,000, of which 20 percent wassold and transported in interstate commerce from its plant in Vernon, California,1o and through States of the United States other than the State of California.The Respondent, in its answer, concedes that its activities have a close, intimate,and substantial relation to trade, traffic, and commerce among the ' several'States, but denies that its activities lead or have led to labor disputes burdeningand obstructing commerce and the free flow of commerce.The Board hasalready asserted jurisdiction over the Respondent in the prior proceeding.'Theundersigned finds, therefore, contrary to the Respondent's contention, on thebasis of the foregoing and upon the entire record, including the record in theearlier proceeding, that the Respondentis engaged in commerce within themeaning of the Act.°II.THE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO (UAW-CIO), Region 6, affiliated with the Congressof Industrial Organizations, herein called the UAW-CIO, and InternationalAssociation of Machinists, Lodge 1186, herein called the IAM, are labor organi-7ations admitting to membership employees of theRespondent.III. THE UNFAIR LABOR PRACTICESA. IntroductionThe prior unfair labor practice proceeding resulted in a Decision and Orderby the Board, issued October 19, 1950, adopting, with a minor exception nothere mateiial, the findings, conclusions, and recommendations of Trial ExaminerC.W. Whittemore in his Intermediate Report issued August 28, 1950. Findingthat the Respondent had supported and assisted the IAM by various specifiedOMeyer h Welch,Incorporated,91 NLRB 1102. MEYER& WELCH, INCORPORATED243means, including the coercion of employees in selecting the IAM as their ex-clusive bargaining representative, and in signing authorizations for dues deduc-tions in favor of that union, in violation of Section 8 (a) (1) and (2) of theAct, the Board ordered the Respondent, among other things, to cease and desistfrom giving effect to the collective bargaining agreement dated June 5, 1950,between the Respondent and the IAM, resulting from the unlawful conduct,and from recognizing the IAM as exclusive bargaining representative of the Re-spondent's employees, unless and until certified by the Board.The Respondentwas, therefore, ordered to withdraw and withhold recognition from that. union,unless and until so certified, and to reimburse all employees whose initiationfees and membership dues had been deducted from their wages since March 4,1950.8The hearing before the Trial Examiner in that proceeding was held fromJune 27, to ,June 30, 1950, inclusive.Ann Barnett, Eldon Clark, Dora Ellis, andOdean Jenkins, four of the six employees alleged in the instant proceeding tohave been subjected to later discrimination, had testified as witnesses for theGeneral Counsel at that hearing.B. Events following the previous Board hearing; diserlnvtnation in regard to hireand tenure of employment'1.Preliminary statementEldon Clarkhad been in the Respondent's employ for more than 5 years atthe time of the instant hearing, working in the brake shoe department underthe supervision of Foreman Adolph H. Schlager. Except for an incident, men-tioned later, occurring several days before the commencement of the present hear-ing, Clark's work performance had been wholly satisfactory and had at no timebeen the subject of adverse criticism.No contention is made here that thetreatment to which he was later subjected was attributable to unsatisfactoryworkmanship. " An allegation in the complaint in the former proceeding, thatliehad been discriminatorily denied a promotion, was dismissed by the TrialExaminer as not sustained by the preponderance of the evidence and, in theabsence of an exception to that finding, the Board adopted the finding and dis-missed the allegation.The Trial Examiner found, however, and the Boardagreed, that Lewis W. Welch, president of the Respondent, had threatened to"get" Clark because he had circulated petitions, later submitted to Welch, pro-testing the checkoff of union dues from employees' wages in favor of the IAM.The statement was found by the Board to constitute interference with, restraint,and coercion of employees in violation of the Act.2.Change in Clark's work assignmentAs part of its operations, the Respondent reconditions used automobile brakeshoes.The brake linings, usually coated with heavy lubricants, dirt, and otheraccumulations, are removed by means of a machine called a "Wheelabrator," andeMeyer & Welch, Incorporated, supra.Also adopted by the Board, without modification,were the Trial Examiner's findings that the Respondent had rendered unlawful support andassistance to International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, AFL, generally referred to as the Teamsters'Unless otherwise stated, or indicated by the context, the findings hereinafter made arebased on substantially undisputed testimonyWherever conflicts in the testimony exist,the conflicting testimony has been carefully considered, and the resolution made with dueregard for the bias and interest of the persons involved,their appearance and demeanor onthe witness stand, including their candor or lack of it, and the plausibility of theirtestimony. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe brake shoes are then deposited in a vat to be cleaned.When this has beendone, the brake shoes are tested on jigs, and those which do not fit properly areturned over to a female employee for further work.Prior to the hearing in June 1950, Clark's job had consisted of testing the brakeshoes on the jigs.After the hearing, in which he testified as a witness forthe General Counsel, Clark was transferred to the job of removing the brakelinings from the drums, and cleaning them by means of the "tear down" ma-chine.Except for 1 day, when he was absent because of illness, Clark was con-tinued On the "tear down" job until the present hearing.During the peak season, usually in the spring, it had been the practice at theRespondent's plant to hire a man especially for the "tear down" job. In theslack season the temporary employee would be laid off and the job assigned tothe regular employee in the department with the least seniority.Despite the factthat he ranked second in seniority among the three employees in his department,Clark was, nevertheless, transferred to the "tear down" job, after testifying atthe hearing in the former case.Furthermore, according to Clark, employeeswhom the Respondent subsequently brought into the brake shoe department wereassigned to the job formerly held by Clark rather than to the "tear down" job.Although the change in assignment resulted in no reduction in wage rate, changein hours of work, or other conditions of employment, the "tear down"job wasdirty, disagreeable, more onerous, and less desirable than his former job.President Welch, Personnel Manager Albert E. McKay, and Foreman Schlagertestified as witnesses in this proceeding.Yet they were not questioned about,and offered no explanation for the change in Clark's work assignment. Clark'stestimony regarding the practice in assigning the "tear down" job is unchallenged..So far as the record discloses, he was at no time furnished with an explanationfor the change in assignment.In view of the Respondent's preference for, and assistance and support to, the1AM as the bargaining representative of its employees, as found by the Boardon the basis of the former hearing ; Clark's vehement opposition to the unionof the Respondent's choice, as established in the former, as well as the instanthearing; the Respondent's conviction that Clark, as the principal UAW-CIOadherent, personified employee opposition to the IAM at the plant, and consti-tuted a threat and challenge to the IAM in the contest between the contendersfor the role of bargaining representative; President Welch's threat to "get"Clark, as found in the earlier proceeding; the absence of any evidence, or conten-tion, that Clark's work assignment had been changed because of dissatisfactionwith his work on his former job, or because of legitimate operating or otherbusiness considerations ; the failure to furnish Clark with any explanation forthe change, or to offer any explanation or reason therefor at the bearing, theconclusion is irresistible that the Respondent transferred Clark to a more dis-agreeable and onerous job because of his opposition to the IAM, and his adher-ence to the UAW-CIO. It is probably impossible to determine the extent towhich the Respondent was also motivated by the fact that he had given testi-mony in a prior Board proceeding. The coincidence of timing in the absence ofany explanation for the action taken convinces the undersigned that the testi-mony which he gave at that hearing, in which the extent of his opposition to theunion which the Respondent favored had been revealed, was a substantial factorin the motivation for the discriminatory treatment visited on Clark.It is therefore found that, by transferring Clark to the "tear down" job,after he had given testimony under the Act, and because of his opposition to theIAM, and his adherence to the UAW-CIO, the Respondent has discriminated inregard to the conditions of his employment, thereby encouraging membershipin the IAM, and discouraging 'membership in the UAW-CIO, in violation of ,MEYER,.& WELCH, INCORPORATED245Section 8 (a) (3); and that, by discriminating against him because he hadgiven testimony under the Act, the Respondent has violated Section 8 (a) (4)of the Act.Early in July 1950, about a week after the close of the previous hearing, Clarkattended a conference at the personnel office in connection with a grievance hehad filed on another matter. In addition to Personnel Manager McKay, IAMBusiness Agent Jack Arnold was present. They were joined soon afterward byIAM International Representative Herbert A. Cooksey and IAM CommitteemanBob Burke. During the discussion, Cooksey suggested, sarcastically, that Clark"5run up to the Board with [his grievance]," as he generally did,-"Go up thereand lie."Clark took vigorous exception to the remark, and observed that hehad, in effect, been vindicated in the prior hearing. In the recriminations whichensued, Cooksey called Clark "a God damn lying son-of-a bitch." Clark lungedtoward him across the table separating the men, but checked himself, testifyingthat it occurred to him that Cooksey may have been trying to provoke him intoa fight to furnish a pretext for Clark's discharge.Addressing Burke, Clark askedif he had heard Cooksey's remark. Cooksey interjected, "I will put it in writingif you want me to." Clark challenged him to do so, but Cooksey ignored him.Finally, Clark said, "Well if that's all you called me up here for, I am leaving." 8Personnel Manager McKay, although present during the episode, apparently tookno part in the altercation, and made no effort to intervene. The incident issignificant for the evidence it affords of the intense hostility which existedbetween the IAM, the beneficiary of the Respondent's favor, and Clark, sharplybrought home, once again, to management.During July, August, and September 1950, Personnel Manager McKay tookoccasion to engage Clark in conversation at his workbench. Once, in July, inthe presence of employee Joseph Christena, according to Clark, McKay askedhim, "What is the CIO paying you?" Clark replied, "They're not paying meanything."McKay commented, "They should be, you are worth a thousanddollars a week to them." 8On another occasion, in August, under substantially similar circumstances,and in'the presence of fellow employees, McKay asked Clark what he "wantedout of the deal." Clark replied that he wanted "only a fair deal for everybodyconcerned."McKay then asked him if he did not realize that Welch would closethe plant "if the IAM is kicked out and it goes CIO," and accused Clark of"biting the hand that was feeding" himY"8The findings regarding this incident are based on Clark's undisputed testimony.Cook-sey, Arnold, and Burke did not testify, and McKay testified merely that during the episodebothClark and Cooksey indulged in swearing.9 Although McKay denied generally that he ever made such a statement to Clark, theundersigned does not credit his denial.The statement appears entirely consistent withthe Respondent's conviction regarding Clark's role in opposing the IAM.Furthermore,the remarks are consistent with similar remarks attributed to McKay which were undenied.McKay's attitude and demeanor on the witness stand did not inspire credence in histestimony.io Although McKay denied that he had ever told Clark that Welch would close the plant"if the JAM was kicked out," or that Welch had ever threatened to do so, his denial of thestatement attributed to him by Clark is not credited.McKay admitted that in casualconversation with a group of employees at a lunch wagon outside the plant, during a restperiod, there was some jocular reference to "the goose that laid the golden egg," and "bitingthe hand that feeds you," but that the connotation had reference neither to the companynor any union.The undersigned finds that McKay did in fact make the remarks attributedto him by Clark on the, occasion in question.This thinly veiled threat of reprisal by aresponsiblemanagement representative constitutes interference, restraint, and coercion, andit is, therefore, found that by such remarks the Respondent violated Section 8 (a) (1) ofthe Act.974176-52-vol. 96-17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDSometime in July 1950 a leaflet was distributed at the plant by the Respondent'splant guards.Bearing the legend, "Mimeographed by Meyer & Welch at therequest of a satisfied employee," the leaflet was addressed, "BROTHER CLARK !"and asked, "WHAT IS THE ANSWER TO THE-" followed by a design, in thecenter, of a large question mark, enclosing a dollar sign, with the numerals 6and 4 on either side, denoting the "$64 question."The text of the leaflet re-minded Clark that, "Thanks To Mr. Welch," the employees were enjoying steadyemployment ; that, unlike Clark, most of his fellow workers did not enjoy anincome from rental property ; and that if Clark were obliged to rely on his jobfor his only source of income, he "might talk out of the other side of [his]mouth."Next morning, Personnal Manager KcKay visited Clark, in his department andasked what he thought of the bulletin.Clark remarked that it was "typical" ofMcKay.McKay assured Clark that he had had nothing to do with the bulletin,with the exception of drawing the design for the "$64 question."Explaining toClark that he had been drafting plans for Welch's office, McKay said that Welchhad brought him a rough sketch of the leaflet, which he had received from anemployee.McKay told Clark that Welch had approved of the idea, and hadsuggested that McKay draft the design for the leaflet."In August 1950, McKay brought IAM Business Agent Arnold to Clark at hismachine, and attempted to induce him to shake hands with Arnold. Clark re-fused, saying, "If I shake hands in here in front of all these people they will thinkI am as crooked as he is."McKay and Arnold thereupon left.While it is con-ceivable that McKay may have been attempting to effect a reconciliation betweenClark and Arnold after their altercation in his office in June, it is apparent thatClark assumed, not unreasonably, that this may have been a ruse to create theimpression among the employees, who obviously regarded Clark as irreconcilablyopposed to the IAM, that he had finally been won over as an IAM adherent.Later that month, on an occasion when Arnold entered the plant from the com-pany offices, Foreman Schlager, according to Clark's undenied testimony, warnedClark that if there were "any catcalls or booing," Schlager would fire him.Askedwhy, Schlager replied, "Because you will be the instigator of it." 12This incident, and the various incidents related earlier, including the episodein McKay's office in July 1950, and the facts regarding the preparation and dis-tribution of the leaflet, furnish further evidence, and underscore the Respondent'scognizance of Clark's role as a resolute foe of the IAM, the object of the Respond-ent's continued favor.During the same period, McKay telephoned Clark at his home one evening and,adopting a conciliatory tone, told Clark-that he, McKay, was trying to do his jobat the plant, and that as matters stood he and Clark were on opposingsides.Ina conversation lasting well over an hour, McKay asked Clark what he wanted "outof the deal out there." Clark reiterated that all he wanted was a "fair deal"for the employees, adding, "As the thing stands now, it is illegal" (obviouslyreferring to the bargaining relationship between the Respondent and the IAM),11McKay, in his testimony, denied any part in the preparation of the leaflet.He didnot, however, deny Clark's testimony regarding the discussion with him the morning afterthe leaflet was distributed.To the extent that McKay's denial of any part in the prepara-tion of the leaflet may have been intended as a denial of any encounter with Clark nextmorning or of the conversation with Clark, the denial is not credited.Clark's account ofthe conversation is too replete with detail, and too plausible, to be rejected in favor ofMcKay's bare denial.-12Although Schlager testified as a witness for the Respondent, he was not questionedabout this incident.Clark's testimony regarding Schlager's remarks, therefore, standsunchallenged MEYER & WELCH, INCORPORATED _247"and I refuse to go along with it."McKay asked, "What can the CIO get for youthat you haven't already got?"He told Clark that he had compared the collec-tive bargaining agreement at another plant of Welch's with the one at the Meyer& Welch plant, and that the latter contract was considerably more favorable to theemployees.Clark, nevertheless, insisted that the contract at the Respondent'splant was illegal, and that the Respondent could "back out of anything" wheneverit wished.When Clark reiterated that all he wanted was a "fair deal, somethinglegitimate,"McKay asked whether he thought the CIO could get it for him.Clark replied, "Well, at least whatever we get under the CIO it will be legalbecause it will be through a legal electiop." 18Personnel Manager McKay testified that, in August 1950, Clark came' to hisoffice and, purporting to speak for a group of employees, told McKay that unlessthe Board decision in the earlier case was forthcoming he would take matters intohis own hands.McKay urged that mutual problems of the company and theemployees be settled without Government intervention.Clark said, according toMcKay, that he had always tried to "pacify" the employees who opposed thecompany, because he realized that the success of the business depended uponmutual cooperation, but added that he had adherents at the plant, and that be-fore he would "back down an inch [he] would destroy Welch or be destroyed."Clark admitted that he had called on McKay on the occasion in question, when,after asking his foreman for an opportunity to see Welch, he had been referred toMcKay.He testified that he explained to McKay that his visit had been promptedbecause of a suggestion from an employee that Clark urge the CIO to boycott theRespondent.According to Clark, he had told this employee that such a boycottwould violate the Taft-Hartley Act.The employee then suggested that an at-tempt be made to "sabotage" the machines.Because of this, Clark volunteeredto see Welch in an effort to allay the unrest.He emphatically denied that he hadstated to McKay that he would destroy Welch or be destroyed in the attempt.During the discussion, McKay told Clark that the CIO had damaged and disruptedthe plant in Michigan," and observed that Welch could have retired on the 3million dollar settlement received from his ranch, but, instead, put the money backinto the plant to keep it in operation.On the basis of his observation of these witnesses, the background of the eventsculminating in the prior unfair labor practice proceeding, and the facts foundherein, the undersigned credits Clark's version of this episode.This attempt toascribe to Clark a fanatical determination to destroy his employer or be destroyedin the attempt, is a further indication of the degree of the Respondent's animustoward Clark.3.Disciplinary measures against ClarkOn December 7, 1950, shortly before 2 p. in., Clark went to the employees' restroom.He had been there 4 or 5 minutes and was preparing to leave when an IAMcommitteeman,whom Clark couldidentifyonly as "Jimmy,"' entered.HandingClark a booklet containing the IAM Local's bylaws, the committeeman askedClark to point out the provision which required 25 members as a quorum toconduct business.(Earlier,Clark had challenged the legality of the electionof a committee at an IAM meeting at which only 22 members had been present.)As Clark was pointing out the applicable provision,ForemanSchlager entered.Clark returned the book to the committeeman and left.Employees Roland"The-above findings are based on Clark's undenied testimony.11Presumably referring to the Novi Equipment Company, Welch's plantIn the East.15Probably James May, one of several IAM committeemen at the plant, Identified else-where in the record by Personnel Manager McKay. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuncan and Richard Thompson .had been in; the rest room when Clark firstentered.Thompson had left before Clark, but Duncan remained after Clark hadleft, as did Schlager.18Later, Schlager told Clark to report to the office.Whenhe arrived there Plant Superintendent Weidhauer handed him a written noticemarked, "FIRST WARNING,': dated December 7, 1950, 2 p. m., and signed byForeman Schlager, warning Clark that he had violated a company rule by"loitering in the rest room." Significantly, neither Duncan, who was in the restroom when Clark entered, and remained behind after Clark left, nor the IAMcommitteeman, were given any warning, or even reprimanded for loitering inthe rest room.The following Monday morning at about 9 o'clock, Foreman Schalger told11Clark that he wanted to talk to him. Clark said that he was sorry, but thathe urgently needed to go to the rest room, which he referred to as "the can,".and invited Schlager to accompany him. Schlager presumably declined.When-Clark returned Schlager told him he wanted to talk to him at 10 o'clock. Clarkprotested against this encroachment on his rest period, and said that if Schlagerwanted to talk to him he could do so on company time. At 10 o'clock Schlageragain told Clark that he wanted to talk to him. Clark declined, stating thatthat was his rest period, and left.About a half hour after Clark had returned,Schlager asked him to come into his office, where he told Clark that if he evertold him that he was "going to the can again" he would fire him.17 Clark pro-tested that for the past week or two either Schlager or Leadman Elmer Millerhad been following him into the rest room.When Schlager denied this, Clarkreminded him that a separate rest room had been provided for foremen, andthat Schlager had never used the employees' rest room until the past few weeks.Schlager thereupon remarked, "Well, it is either going to be you or me thatwill have to go." Clark told Schlager that if he would use his own rest roomand desist from following Clark into the employees' rest room, something whichClark told Schlager he had never done with respect to any other employee,there would be no trouble.Clank added that he went to the rest room only whennecessary and never remained there longer than other employees.Next day, Clark was issued a "SECOND WARNING," over Schlagers'signa-ture, stating that he had violated a company rule "by being insolent to yourForeman regarding the loitering warning issued to you on December 7, 1950."For this alleged infraction, Clark was disciplined by a 3-day layoff.".16Thompson testified, incidentally, without contradiction, that early in October 1950Foreman Schlager told him not to talk to Clark during working hours, because he, Schlager,or the company would assume that they would be "talking union." It is not suggestedthat an employer may not, in the interest of uninterrupted production, prohibit union dis-cussion among employees.during working hours.The incident merely serves to illustratefurther the Respondent's awareness of Clark's role in the union conflict.17 It is not altogether clear from Clark's undenied testimony about this remark whetherSchlager objected to Clark's using the rest room excessively or to his indelicate referenceto the rest room.1sAlthough the complaint alleges discrimination in the hire and tenure and terms andconditions of his employment generally, as well as in other respects stated elsewhere, thecomplaint does not specifically allege, and the General Counsel did not specifically contend,that the Respondent had discriminated against Clark within the meaning of the Act bythis disciplinary layoff.However, a colloquy between the undersigned and the GeneralCounsel suggested that the General Counsel may have intended to make such a conten-tion.To the extent that this contention may have been made, the undersigned finds theevidence insufficient to support a finding that the Respondent was motivated by Clark'sunion activities, rather than his apparent insubordination to his foreman,in imposingthe disciplinary layoff. METER & WELCH, INCORPORATED2494.The withholding of the "merit raise"On January 8, 1951, the Respondent issued a mimeographed notice to its em-ployees, thanking them for their cooperation and announcing that effective thatday, the Respondent was granting a "merit raise" of 10 cents an hour to "allemployees who have cooperated with me."Of ai total of 400 or 500 employees of whom, according to Welch, approxi-mately 60 percent were production and maintenance employees, all but 6 or 8employees received this so-called "merit raise."With the exception of ThomasOrr, a maintenance employee, the only other employees who did not receive thiswage increase were Ann Barnett, Eldon Clark, DoraEllis,Odean Jenkins, LelaLea, and Hobert R. Taylor, all alleged herein to have been subjected to dis-crimination."Personnel Manager McKay testified that at the outset only 60 or 75 percent ofthe employees were to receive this wage increase.Originally, he testified, theRespondenthad not intended the office, clerical, or plant-protection employeesto participate in the wageincrease.Later, the Respondent decided to includethem.With respect to some'employees who had not originally been granted theincrease, McKay further testified that their supervisors "went to bat" for them.and soon nearlyeveryone, with the exceptions noted, had been granted the wageincrease.Itwill be noticed that the Respondent designated the increase as a "meritraise."Yet it madeno examination or analysisof the quality, work performance,production, or attitude of any of the employees.Welch testified that, while hediscussed the matter with Plant Superintendent Weidhauer and PersonnelManager McKay, he delegated complete authority to Weidhauer to make theselection of employees who were to receive the wage increase.He did not in-struct the superintendent or, so far as the record discloses, the personnel man-ager, to consult with or invite recommendations from the foremen, and thereis no evidence that either of these men did so.According to Welch, he approved the selection of the employees who wereto receive the wage increase, but, after a report from the plant superintendent,who had failed to recommend the employees alleged herein to have been dis-criminated against, refused to approve an increase for them. The increase wasgranted to all employees who "cooperated," which Welchdefined asperformingan honest day's work, refraining from interfering with other employees, and fromcausing "disruption and confusion."On Monday, January 22, 1951, after regular working hours, Clark, Barnett,Ellis, and Jenkins went to Welch's office to protest the denial of the wage in-crease to them. Jenkins asked Welch why they had not received the raise.Welchremarked, "You read the bulletin, didn't you?" She agreed that she had, butwanted to know what Welch meant by "not cooperating."Welch said that he"meant disrupting the place."Pressed for further explanation, Welch added,"Well, union talk and just disrupting the place, keeping it in an uproar." Jen-kins protested that she had not engaged in such conduct, volunteering that allshe had done was to testify at the Board hearing, that she had testified truth-fully, and that "the truth never hurt anyone, I guess, 'till now."When Clark asked why he had not received the wage increase, Welch referredhim to the bulletin.Clark said that he had not received one, and Welch directedhis secretary to get Clark one.As she started to do so, Welch changed his1e Although Personnel Manager McKay testified that all but six or eight of the employeesreceived the wage increase,the only person he was able to' name, in addition to the com-plainants here, was Thomas Orr. 250DECISIONS,OF NATIONAL LABOR RELATIONS BOARDmind, and told her not to, saying, "He only wants to take it to the Board."Reverting to the matter of disruption, Clark suggested that if the employeespresent had been "disrupting the place and talking union" on company time,Welch would have discharged them. _ Welch made no reply.Mention wasmade of an election, and Welch told them they would get one. Clark said, "Yes,I know we will, and it will be an honest one."Welch retorted that "the'otherelection was honest."Clark observed that Trial Examiner Whittemore had notso found in his Intermediate Report.Welch then made a disparaging allusion toTrial Examiner Whittemore's "record," and recommended that Clark. "read itin a magazine sometime." Clark asked Welch whether he contended that theBoard, which had affirmed the Trial Examiner's findings, was dishonest.Welchlaughed, but made no reply. Joining in the discussion, Ellis remarked that ifshe was to receive only $1.37 an hour she would perform the amount of workcommensurate with that rate.Welch said, "Just try not doing your work andsee what happens. I will fire you."The employees protested that they had done their work satisfactorily andwithout complaint from their foremen, convincing evidence, they maintained,that they had been "cooperating."Welch stated that their work had nothingto do with it. Clark interjected, "Well, what does-race, creed, or religion, oryour union affiliation?"Welch said, "Your religion has nothing to do with it."Asked if he had consulted with their foreman regarding the granting of anincrease to these employees, Welch stated that he alone had made the decision.Ellis asked whether her foreman had failed to recommend her for the increase,and urged Welch to send for him so he could vouch for her work performance.Clark asked Welch how he could determine which of the employees deservedan increase when he was personally unfamiliar with the vast majority of them.Welch replied that he had his connections in the plant. Clark remarked, "Iknow who merits the raise."Welch returned, "Well, you didn't get your raise,did you?" Clark pressed Welch to state in what way he had failed to cooperate.Welch said that Clark had tried to "make the [employees] believe what [Clark]wanted them to believe and not what [Welch] thought was best for" them.Welch finally told- the employees that if they felt aggrieved, they should letthe IAM handle their grievance. Ellis said that the employees had gone to theIAM with their grievances in the past without result.When Barnett askedwhether she would receive the increase if she joined the IAM, Welch replied,"I don't think they will have you."According to each of the employees involved, no complaint had ever been maderegarding their work, and each of them testified, without contradiction, thatthey had been commended by their foremen. The conference ended without re-sult, and the employees left.'*5.The alleged constructive discharge of Ellis and JenkinsNext day, Ellis and Jenkins did not report for work.The following morning,Wednesday, January 24, 1951, they went to the plant and notified the foremanthat they were "quitting."Schlager told them that he was sorry to see themleave, but that he knew how they felt, adding, "There's a lot of things that Iwould like to say to you, but I can't say them here . . . I have to keep mymouth shut."Ellis said she understood.Schlager told the women he would20The findings regarding this interview are based on the credible.and mutually corrobora-tive testimony of Clark, Barnett,Ellis, and Jenkins.Although Welch denied generallythat he had been motivated by discriminatory considerations in refusing these employeesthe wage increase,except for possible differences in emphasis,his testimony did notmaterially refute their testimony. MEYER & WELCH, INCORPORATED251meetthem at the personnel office.When they arrived there,Ellistold PersonnelManager McKay that they had come for their pay checks.McKay attemptedto urge them to stay on.When Ellis said there was no reason to remain, McKayinstructed the bookkeeper to make out their checks and exit papers, and thewomen received their checks and left.The complaint alleges, and the General Counsel contends, in effect, that, bydenying Ellisand Jenkins the wageincreasegranted other employees, andrefusing to furnish them with a satisfactory explanation for the failure to do so,the Respondent caused these employees to resign, and thereby discharged themconstructively.The contention is apparently based on a theory that the Re-spondent,by its past conduct, in connection with the unfair labor practices inwhich it has been found to have engaged, had demonstrated the futility of con-tinuing in the Respondent's employ.The record shows that other employees whohad been subjected to similar discrimination continued in the Respondent'semploy, and pursued the remedy afforded them by the Act.Moreover, it isadmitted by these employees that both their foreman and the personnelmanagerundertook to persuade them to remain in the Respondent's employ, but that theyrefused.The cases cited in support of the General Counsel's position are entirelyinapposite.nThe situation here is hardly comparable with one where anemployer discriminatorily creates conditions of employment which are soonerous, hazardous, or intolerable as to leave an employee with no practicalchoice but toresign.An employee who resigns his employment in protestagainsthis employer's mere refusal to grant him a wage increase, even where the refusalis discriminatory within the meaning of the Act, can scarcely claim to comewithin the conditions described. It will, therefore, be recommended that theseallegationsbe dismissed.Hobert Taylor,employed by the Respondentas anassembly man for morethan 7 years, had been a member of the IAM, and shop steward, from aboutFebruary 1950 to October or November 1950.He ceased paying membershipdues afterSeptember 1950.Early in January 1951, Taylor was summoned to Welch's office, where hefound, in addition to Welch and his'secretary, Personnel Manager McKay.Dur-ing aconference lasting most of the afternoon, Welch told Taylor that employeeswerecomplaining that,as a resultof his discontinuance of dues payments, Taylorwas receiving2 cents an hour more in take-home pay than those employees.Sincehe was not "cooperating" with the company, Welch told him, he did notfeel that Taylor was entitled to the 10-centincrease.Taylor said that he thoughtit unlikely that the employees were objecting, adding that most of them had toldhim that they envied him, and regretted having to pay dues to the IAM.Welch asked Taylor what he suggested.Taylor said the only thing for Welchto do was to lay off the 18 or 20 employees who were not paying dues.Welchsaidhe could not do that.Taylor reminded Welch that dues deduction author-izations could be revoked in February 1951, and told him that he, Taylor, hadbeen asked by employees how to go about it.Welchsuggestedto McKay thatitmight be desirable to delay granting the wageincreaseuntil February, butthis idea was presumably discarded.Taylor did not receive the'increasebecause,asWelch said, he hadnot cooperated with the company, and refused to pay IAM dues. Taylorprotestedvehemently that he had been doing the work of two men, and that ifthat was not an indication of cooperation, he was ata lossto knowwhat was.McKay concededin the discussionthat Taylorwas an exceptionally goodworker.=Palm Beach BroadcastingCo., 63 NLRB 597;Pacific PowderCo.,84 NLRB 280. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWelch brushed aside Taylor's protestations as "beside the point," and as havingno bearing on whether he deserved the raise 22In determining the real reason the Respondent denied Taylor, as well as LelaLea, the wage increase, the following antecedent circumstances are revealing.During October and November 1950, the employees initiated an attempt to oustJack Arnold as IAM representative. Taylor was consulted about the steps to be-taken.He suggested that a petition, asking that Arnold be replaced, be sub-mitted to the IAM. Several handwritten copies of such a petition were pre- -pared and brought to Taylor for his approval.Employees, including Lela Lea,participated in the circulation of the petitions during lunch and rest periods andoutside of working hours.The petitions, bearing purported signatures of some125 employees, including those of Taylor and Lea, were eventually turned over byLea to Taylor for submission at a meeting of the IAM local. Taylor, however, didnot submit the petitions, when he was advised by an international representa-tive of the IAM from Washington, who happened to be at the local hall, thatsuch action would violate the union's bylaws, and that Taylor could be broughtup on charges and blackballed for presenting such a petition.He retained thepetitions in his possession, later turning them over for use in these proceedings.Although Taylor conceded, in his testimony, that he at no time discussed thepetitions with, or submitted them to, Welch, the inference is inescapable that the'Respondent was aware of the circulation of these petitions.According to LelaLea's uncontradicted testimony, although she circulated the petition in the planton her own time, she made no effort to conceal her activity. Thus, at about 2: 30on an afternoon later in October, Lea presented a copy of the petition to an em-ployee for signature in the immediate presence of Jerry Baron, production man-ager of Plant 1. On another occasion, during a noon hour, while Lea was at thetime clock soliciting signatures, the petition was circulated in the immediatepresence of George Hoyt, foreman of the Chevrolet and Plymouth department.As in the case of Taylor, Lea, too, did not receive the January 8 wage in-crease given nearly all other employees.Later, however, after the intercessionof their foreman, and without further explanation, they were granted the in-crease, effective February 19, 1951.No explanation was offered at the hearingfor the failure to grant these employees the ' increase at the time it was grantedto all but a handful of the employees. According to Lea's undisputed testimony,when she failed to receive the increase initially, she asked Foreman Bert John-son the reason.He told her that he was surprised as she, but that he had neverbeen consulted as to which of his employees were to receive the wage increase.Lea further testified that it had occurred to her that she might have .beendenied the increase because she had mistakenly been blamed for some defectivework.Recalling that during her absence from work a substitute had performeddefective work on some truck motors, Lea suggested that to her foreman as apossible reason for the withholding of her raise. Lea asked that Johnson or theplant manager examine the records and clarify this, adding that if Johnson didnot see fit to do so, she would personally take the matter up with Welch, becauseshe did not "intend to take the rap for something [she] didn't do." Johnson madeIan examination of the records, and later told her that she had nothing to worryabout, that the records indicated that the matter had been cleared up.Leainsisted on knowing whether Welch had been told, since that was probably onereason she had not received the increase.The record does not indicate John-son's response.According to Lea, he conceded that she was a very good worker,22The findings in this section are based on Taylor's credible,plausible,and uncontra-dicted testimony. MEYER & WELCH, INCORPORATED253and that he had absolutely no complaint about her work. Not content with this,Lea summoned Production Manager Baron and asked if he were under the im-pression that she had done the defective work.He assured her he was not.She reminded him that she had been working at that job for 8 years, and thatshe could hardly have made such an obvious mistake as the one involved, sug-gesting that whoever had made it either had been completely inexperienced or hadmade it intentionally.In February, when Lea's foreman reported to her that he had recommendedher and Taylor for a raise, she asked him with whom he had discussed the matter.He told her that he had taken it up with the plant superintendent. Asked whyWelch had not been informed, since he was the one who was granting the raise,Johnson said that it had been submitted to Welch who would make the decision,and that she would know when she received her pay check whether the raisehad ben granted. She eventually received the raise, effective February 19, 1951.She was never told why she had not been granted the raise sooner, and madeno further effort to ascertain the reason.Concluding Findings Regarding the Withholding of the Merit RaiseBeyond peradventure, the record establishes that the Respondent withheld theJanuary 8 wage raise from all six employees involved herein because of theirknown opposition to the IAM, and their actual or supposed adherence to the UAW-CIO.For all practical purposes, the "merit raise" was nothing more than a gen-eralwage increase.Except for the six employees involved herein, the Re-spondent was able to name only one employee, a maintenance man, concern-ing whom nothing more is disclosed in the record, by way of explanation for therefusal to grant him the increase, who did not receive the raise.Despite itsprotestations that the raise was intended to reward only those employees whohad cooperated, it is clear that Respondent equated cooperation with fealty andallegiance to the IAM, the labor organization of the Respondent's choice.Noattempt was made at evaluation of the work performance of any of the employeeswho received the raise, and certainly none was made with regard to the em-ployees alleged herein to have been discriminated against. Indeed, such evidenceas the record discloses indicates that such an evaluation, or even a mere inquiryfrom the foremen who had supervision of these employees, would have establishedthat, on the basis of work performance, attitude, production-and even coopera-tion-except in the sense in which the Respondent obviously intended and usedthe term, the employees would have merited an increase.With respect to the activities of Clark in opposition to the IAM, the record,both here and in the former case, speaks eloquently.As to Ellis, the TrialExaminer in the previous case found:After having twice been sent to the IAM representative and twice refusingto sign [dues deduction authorizations], employee Ellis was told by herforeman (Al Schlager) that if she joined he might be able to get a raise forher.She thereupon returned and signed the deduction slip.Barnett and Jenkins, he further found, were among only six employees who hadnot then signed similar dues deduction authorizations, and, with two otheremployees, "were likewise sent back to the IAM representative by supervision."Presumably these findings were based, in substantial part, on the testimony inthat hearing of these employees.The activities of Taylor and Lea, particularlywith regard to the preparation and circulation of the petitions for the removalof the IAM shop representative, known to the Respondent, have been too re-cently stated to require repetition.That the Respondent regarded this attemptto remove an IAM representative as hostile and inimical to its interests must be 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDevident from what has, already been said. In sum, when the facts found in theinstant case are viewed against the background of the Trial Examiner's findingsin the former case, there can scarcely be any doubt that the Respondent deniedand withheld from these employees a wage increase granted substantially allothers because of their opposition to the IAM, and their supposed or actual ad-herence to the UAW-CIO.The General Counsel contends, additionally, that the Respondent withheldthe wage increase from Barnett, Clark, Ellis, and Jenkins because they hadgiven testimony at the prior hearing.While, as has been stated elsewhere withregard to Clark, it is perhaps impossible to assess the extent to which the Re-spondent was motivated by the latter consideration, it is sufficiently established,in view of the damaging evidence furnished by their testimony, on which theTrial Examiner in that case relied to a very considerable extent ; and the Re-spondent's entire course of conduct described in the prior intermediate report,and the findings and conclusions made there, as well as herein, that the Re-spondent was substantially motivated in denying those employees the wageincrease, by the fact that they had given testimony against the Respondentin the former hearing.The undersigned, therefore, concludes and finds that, by denying Ann Bar-nett,Eldon Clark, Dora Ellis, and Odean Jenkins the wage increase. grantedother employees, effective January 8, 1951, and by withholding said increasefrom Lela Lea and Hobert R. Taylor from January 8, 1951, to February 19, 1951,.because of their opposition to the IAM, and their adherence to the UAW-CIO, toencourage membership in the IAM, and discourage membership in the UAW-CIO,the Respondent has engaged in unfair labor practices within the meaning ofSection 8 (a) (3).With respect to Barnett, Clark, Ellis, and Jenkins, the under-signed further finds that, by denying them the wage increase for the additionalreason that they had given testimony against the Respondent in a prior pro-ceeding under the Act, the Respondent has further engaged in unfair laborpractices within the meaning of Section 8 (a) (4) thereof.6.The dischargeof ClarkOn Tuesday, April 10, 1951, after testifying at the instant hearing, Clark re-turned to the plant.He was met by a plant guard who told him that he hadorders not to admit him. Clark inquired about his personal effects, and wastold that he would have to report to the office. Reporting there, he asked -forPlant SuperintendentWeidhauer or Personnel Manager McKay and learnedthat they'were at the Board hearing.When he identified himself, Welch's sec-retary, Elizabeth Burroughs, was summoned.Burroughs gave Clark his paycheck, expressing her regret at having to perform the task, and stating that thematter was to have been handled by McKay. Clark asked permission to seeJess Wilcox, but was refused.He accepted his check and returned to the hearing.The Respondent contends that Clark was dischargedbecause of an incidentwhich occurred on Wednesday, April 4, 1951, less than a week before this hearing.The facts, as testified to by Clark, are as follows. Earlier, on the morning inquestion, Clark had seen the notice which the IAM had posted on the bulletinboard, announcing the abandonment of its status as bargaining representative,and offering to refund dues deductions. Shortly after 10 o'clock, during the restperiod, Clark visited his brother, who was employed by the Respondent inPlant No. 1, in another part of the plant, to inform him that he was entitledto a dues refund.When he reached a point in the hallway between the-crank-shaft department and the office, about 10 or 15 feet from the office, he saw agroup of employees with IAMBusinessAgent Arnold and Jim Russell. As he MEYER & WELCH, INCORPORATED255reached the group Clark heard the word "boycott" mentioned. Clark askedRussellwhat they were talking about.Russell remarked, "We are not goinginto another of those lengthy conversations of yours, Clark." "No," Clark re-joined, "I guess you don't want to get involved in a conversation now that youare running out and leavingWelch to hold the bag." As the rest period ended,Clark turned to leave, when Arnold called him a vulgar and lewd name. Clarkreturned the compliment in a similar vein.Later thesameday, during the luncheon or rest period,' Clark returned to theplace where the previous incident had occurred. Substantially the same groupwas present.As Clark approached them, Russell, using profanity, took himto task for interrupting the discussion that morning. Clark vehemently deniedthat he had interrupted.Russell called on the others present to confirm him, butthey declined to become involved.Finally, however, Russellapologizedto Clark.Clark denied thathe had usedany profanity.The version of this incident, as related by witnesses for the Respondent,"ascribes profanity and foul language on this occasion to Clark.All but oneof the four female employees who testified regarding this episode, were em-ployed in the offices which opened off the hallway perhaps 20 or 30 feet from thescene of the encounter.The incident occurred, according to their testimony,during the afternoon rest period while the plant machinery was shut down.The doors to their offices were open and their attention was attracted by theloud commotion and argument which brought them to their doorways. Clarkwas standing with his back- to the offices; the other men were sitting in a group.According to Burroughs, the word "boycott" was mentioned, and Clark washeard to say that every time he spoke about the union "you so-and-so'swalkaway." She further testified that she heard Clark say, "Well now, that is a Goddamn lie " One of the group remarked that he was only repeating what hadbeen said about the boycott.Clark said, "That is nothing but b-s-,"" andcalled the other a "dirty bastard."Burroughs conceded that the argument wasinterspersed with a number of "hells," "Goddamns," and"son-of-a-b-11 on allsides.She took a drink at the fountain outside her office, and wentback inside.Welch testified that he learned of Clark's conduct, apparently from Burroughs,on his return after an absence from the city.He instructed the personnel de-partment to "pull his card" and, withoutmakingany investigation, discussingthe matter with Clark, or affording him an opportunity to defend his conduct,issued instructions to discharge Clark on Monday morning.Neither Russell nor Arnold, the otherprincipalparticipantsin thealtercation,was called by the Respondent to testify, and therewas no showingthat theywere unavailableat the time of the hearing.Nor, so far as the recorddiscloses,was eitherquestioned by Welch, or any othermanagementrepresentative, abouthis part in the encounter, disciplined, or even reprimanded therefor.Clark's28 Clark was insistent that the incident about to be related occurred during the lunchperiod between 12 : 00 and 12 : 30.Witnesses for the Respondent, however, were equallyinsistent that the episode occurred during the afternoon rest period, which ended at 2 : 30.Although the preponderance of the evidence indicates Mat the incident probably occurredduring the afternoon recess, the undersigned regards this conflict immaterial, and does notregard that Clark's testimony has been adversely affected because be may have beenmistaken as to when the incident occurred. It is undisputed, however, that the incidentoccurred during nonworking time.24 Pauline Young, a janitress, who testified that she was on a balcony about 70 feet away,from which she observed and heard the altercation ; Lois Wagner, a typist in one of theofficesleading off the hallway ; Margaret Wilton, secretary to the' sales manager, whooccupied the same office as Wagner ; and Burroughs, Welch's private secretary, who occupiedthe adjoining office.25Obscenity deleted. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony concerningthe earlier encounter is undisputed.The vulgar and lewdremarks attributed by him to Russell affordsome basisfor a claim of provoca-tion.The Respondent's failure, therefore, to make a serious investigation ofthe circumstances which culminated in the decision to discharge Clark is asignificant factor in determining the Respondent's motivation.It may be assumed in favor of the Respondent, despite Clark's denial, whichcould reasonably be ascribed to a lack of awareness of the language he wasactually using during the heat of the altercation, that he did, in fact, indulge inthe profanity or even foul language which the Respondent's witnesses claimed.There is no contention that he was aware of their presence in the immediatevicinity,and it is reasonableto conclude from his testimony, as well as their own,that, had he known of their proximity, he would have exercised greater restraint.It is evident from their testimony, moreover, that these employees were quiteas much disturbed by the "loud commotion" and "argument," in which others inaddition to Clark participated, as they were by the profanity used. In general,too, some of the female employees conceded that language used during the alterca-tion, emanating from persons other than Clark, was not altogether uncommonin the plant. In fact, and at the possible risk of seeming ungallant, it may beobserved that the janitress admitted that some of the language used in the alter-cation, which she regarded objectionable, was used by female employees in therest room.And, although Burroughs attempted to minimizeits significance, sheadmitted that her employer was not above using such words as "hell" and "damn"in her presence, though, according to her, with some restraint.It is probably unnecessary to observe that profanity, especially during heatedargument between opposing factions, whether on union or other controversialmatters, is not uncommon among male employees in a plant of the type involvedhere.Thisis not to suggestthat the use of profanity or vulgar or obscene lan-guage among employees at a plant is to be condoned. Or that anemployer needcountenance the use of such language.The issue, however, is not whether theconduct in which the employee engaged was so offensive as to warrant dis-ciplinary action.For it is axiomatic that, under the Act, anemployer maydischarge or otherwise discipline an employee for any reason, or, indeed, fornone whatever,so, long ashe is not motivated by a purpose to discourage orencourage membership in a labor organization.But, in determining what actu-ally motivated the employer, here, the incident cannot be considered in isolation,but must be viewed in the light of the entire background of the employer's con-duct, and his attitude in relation to Clark. It should be abundantly apparentfrom what has been related here, and found in the earlier proceeding, that Clarkwas the mostmilitantand articulate opponent of the IAM, an organizationfavored by the Respondent.Clark had openly campaigned for the eliminationof the IAM from the plant, and had taken violent issue with its representativeon a number of occasions. It is probably hyperbole to characterize Clark as afirebrand, but that term very nearly describes his role.A cursory reference tothe leaflets distributed by the Company abundantly demonstrates the view theRespondent took of Clark's position.Personnel Manager McKay's frequent inter-rogation of Clark, his futile attempts to enlist his allegiance to the IAM, his refer-ences to the invaluable service Clark was rendering the CIO, leave no doubt ofthe desirability, in the Respondent's view, of eliminating his opposition. It willbe recalled,as found inthe earlier proceeding, that Welch had threatened to"get" Clarkafterhe had circulated petitions in opposition to the IAM.Obvi-ously Clark's subsequentactivitiesmerely reinforced Welch's earlier determi-nation.On this basis, it is not surprising that the Respondent was continuallyon the alert for any incident which would afford a convenient pretext for Clark's MEYER & WELCH, INCORPORATED257discharge.Thus, the "first warning" for the rest-room incident in December1956; followed by the "second warning," resulting in a penalty of a 3-day lay off.Witness, too, the reprisals visited on Clark by the Respondent : the transfer fromhis regular job to the onerous and disagreeable "tear down job," following histestimony at the prior hearing ; the denial of the "merit raise" in January 1951,ostensibly because he. had failed to cooperate, and had been a disruptive influ-ence, but, in reality, because of his anti-IAM and pro-CIO activities.When all these factors are weighed against the misconduct upon which theRespondent relies in justification of Clark's discharge, the conclusion is ines-capable that the Respondent waited for Clark to commit some offense whichcould be regarded of sufficient gravity to justify discharge, and then utilized itas a pretext for eliminating the most formidable adversary of the IAM in theplant.The undersigned so finds.As has already been stated with regard to the discriminatory treatment towhich Clark was subjected, after testifying in the former proceeding, while itmay be difficult to determine to what extent the Respondent was also motivated,in finally discharging Clark, by the fact that he had given testimony in the pres-ent hearing, it is sufficiently clear from what has been stated in this connectionelsewhere, that that fact was undoubtedly a substantial factor in the Respondent'sdecision to discharge him, and the undersigned so finds.The undersigned therefore finds, on the basis of all the foregoing, and on theentire record in this, as well as in the former, proceeding, that the Respondentdischarged Clark on April 10, 1951, while the instant hearing was in progress,because of his resolute opposition to the IAM, and his adherence and allegianceto the UAW-CIO, thereby encouraging membership in one labor organization,and discouraging membership in another, in violation of Section 8 (a) (3) ; andfurther finds that, by discharging him for the further reason that he had giventestimony under the Act, the Respondent has also violated Section 8 (a) (4)thereof.7.Alleged discrimination against Barnett for giving testimonyOn April 9, 1951, the first day of the hearing in the instant case, Ann Barnetttestified as a witness for the General Counsel, chiefly regarding the withhold-ing of the wage increase and the discussion in Welch's office on January 22,1951.Next morning, when she reported for work as usual, Foreman Schlagerasked her whether she was "through up in court." She replied that she had notbeen told.Schlager then transferred her from the-job of assembling pumps,which she had been performing during her 6 years of employment, to the jobof riveting brake linings on a pedal-operated machine.When she asked Schlagerthe reason for the transfer, he said, according to her, that he intended to keepher at that job "until this thing was over." She admitted, however, thatSchlager told her that there was a shortage of necessary parts for assemblingwater pumps.Barnett's previous job had consisted of inserting bushings in water pumps.The operation involved assembling "kits" after she "spotbaste[d]" them on adrillpress, added pulleys, and boxed them for shipment.Although the jobriveting brake linings to which she was transferred was lighter physically, shepreferred her former job because it entailed less mental strain, and because shehad acquired a certain facility and dexterity in that job from long experience.She also testified that the riveting job was more hazardous because of the dangerof injury to her hands. She received the same rate of pay, however, as she hadbeen receiving on the assembling job, and her hours of work and other conditionsof employment remained unchanged. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent contended that Barnett was transferred to the riveting jobsolely because ofa shortageof essential parts for water pump kits, designatedas 78 and 68 kits,requiredfor the job which Barnett had been performing. Forseveral months before April 1951, according to ForemanSchlager,the Respond-ent had been confronted with an increasing shortage of parts and, as workgradually diminished, he transferred Barnett to other jobs in the department.Barnett admitted that she had been transferred to the job of riveting brake lin-ings,but only once for about an hour, 2 or 3 weeks before, during her entireperiod of employment.In addition to Barnett, there was one other employee, Arthur Lopez, employedin the job of assembling pumps. On prior occasions, when there was work foronly one employee on water pump assembly, Schlager had transferred Lopezout of the department, leaving Barnett to perform the available assembly work.On the occasion in question, however, Schlager transferred Barnett instead.According to her, she had greater departmental seniority than Lopez, and had,in fact, "broken in" Schlager, when he was transferred as foreman from anotherdepartment.Although Lopez apparently had more plant seniority than Barnett,the undersigned regards thatas immaterialto the issues here, since it is obviousthat seniority was not a factor in the transfer.Schlager testified, however, that he transferred Barnett rather than Lopezbecause, in addition to the regular job of water pump assembly, Lopez did the"tear-down work," the only work then available, an operation in which partsare "broken down" and washed on a 10-ton press, and, after being cleaned,sanded,and painted, delivered to the employee who does the assembling. It isundisputed that Barnett had neveroperatedthe 10-ton press,although shetestified that she and another female employee had at one time operated a some-whatsmaller press,and that shewas notonly willing to operate the 10-ton press,but had also asked her foreman for an opportunity to , do so. Schlager, however,testified credibly, and the undersigned finds, that female employees were notordinarily assigned to the more arduous and dangerous operation of the 10-tonpress, andthat due to the shortage of water pump parts, and the need for opera-tion of thepress, Lopez wasretained in the department rather than Barnett.Company records, consisting of orders and invoices for 78and 68 water pumpkits from the Ford Motor Company, covering January and February 1951, intro-duced in evidence, fully support the Respondent's contention regarding the short-age of essential parts.Furthermore, Schlager testified that the transfer ofBarnett to the brake shoe department was temporary, and that he had informedher that she would be returned to her former job as soon as necessary partsbecame available. In addition, he affirmed this in his testimony at the hearing.Although Schlager admitted that he had asked Barnett, on her return from thehearing, whether she had finished testifying, the undersigned is not convincedthat there was any connection between this casual question and her subsequenttransfer.In view of the persuasive and convincing explanation for her transfer,including the necessity required by efficient operation; the fact that her rateof pay, hours of work, and other conditions of employment remained unaffectedby the transfer ; the fact that the job to which she was transferred was actuallyless arduous than the one she had been performing; and the assurance givenher in open hearing that she would be returned to her former job as soon as partsessential to her job became available, the undersigned concludes and finds thatthe Respondent did not transfer her from her previous job because she had giventestimony under the Act, and, therefore,, did not by such transfer discriminateagainsther, inviolation of Section 8 (a) (4), or for the purpose of encouraginger discouraging membership in a labor organization, in violation of Section 8 MEYER &WELCH, INCORPORATED259(a) (3) of the Act. It will, therefore, be recommended that these allegations'be dismissed.C.Further support and assistance to the IAMIn August 1950,28 the Respondent issued a mimeographed notice to its employ-ees, informing them that they would be furnished with copies of the collectivebargaining agreement between the Novi Equipment Company, identified in thenotice as "Mr. Welch's plant in the East," and the UAW-CIO, so that the em-ployees could compare it with one in effect at the Meyer & Welch plant.Describ-ing employee benefits in the latter contract, the notice pointed out that theterms of that contract, under which the IAM was the bargaining representa-tive,were substantially more favorable to the employees than those in thecontract at the Novi plant, where the UAW-CIO was the incumbent bargainingagent.Warning that, if Clark or the CIO had told employees that the Respondenthad been responsible for any, delay in the proceedings before the Board, theywere being misinformed, because the Respondent was "not the least concernedabout the C. I. O.'s progress in obtaining an early decision," the notice statedthat the Respondent had taken the position from the inception of the pro-ceedings that it intended to "fight this matter all the way to the Supreme Court."The notice concluded :We want to advise all of you to stop and think for yourself if it makesmuch difference who you have to pay dues to.We want to take thisopportunity to tell you one and all that the I. A. M. is not a "CompanyUnion" any more than the C. I. O. I have dealt with both Unions now andif you want to keep on being agitated by a few sore-heads 27 because theyare not the governing body, suit yourself. I am sure if the C. I. O. had wonthe election which they are claiming to be illegal, we would never have hearda squeak out of them ! 28Shortly after the first of the year 1951, the IAM posted, on a bulletin boardplaced at its disposal by the Respondent, over the signature of Business Rep-resentative Cooksey, the following notice :ATTENTION-ALLEMPLOYEES OF MEYER & WELCHEACH OF YOU HAVE ASKED THE QUESTION, "IS THE CONTRACTBETWEEN THE MACHINISTS UNION AND MEYER AND WELCHCOMPANY LEGAL?"1.THE ANSWER TO THE ABOVE QUESTION ISYES.THE CON-TRACT IS ABSOLUTELY LEGAL AS IT WAS PROPERLY NEGOTIATEDAND APPROVED BY BOTH THE MANAGEMENT AND MEMBERS OFTHE MACHINISTS UNION EMPLOYED BY MEYER & WELCH.II. THE CONTRACT IS RECOGNIZED BY THE COMPANY AS BEINGA VALID CONTRACT.III.THE CONTRACT WILL BE EFFECTIVE UNTIL JUNE 5, 1951,AND IF THE MEMBERSHIP WISHES, IT WILL BE RE-NEGOTIATEDAND EXTENDED TO A MUTUALLY AGREED UPON DATE UNLESSA DECREE IS RENDERED BY A "COMPETENT COURT OF LAW,"DECLARING THAT OUR CONTRACT BE SET ASIDE._29According to Clark's uncontradicted testimony, several days after Personnel Manager.McKay telephoned him at his home, and discussed the Novi contract with him, as alreadyrelated.27A reference obviously intended to include Clark28No finding of interference, or support and assistance to the IAM, is made on the basisof this notice.The facts concerning the noticeare relatedas background for findings madehereinafter. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis announcement, according to Clark's undisputed testimony, remained onthe bulletin board for several months after it was posted, and until as recentlyas a weekbefore the hearing in the instant case. Clark further testified, withoutcontradiction, that the bulletin board on which the notice wasposted was en-closed underglass. and locked, and that only the Respondent and the IAM hadkeys to it. In view of, .the length of time the notice remained posted, it canscarcely be contended, and, indeed, the Respondent does not contend, that it wasunaware that the notice was posted. It is, therefore, reasonable to assume thatthe notice was posted with the actual knowledge, consent, and, in view of thesupport andassistancerendered the IAM, and the Respondent's adoption of theIAM's position, with the approval of the Respondent.Under these circumstances,and because of the Respondent's failure to repudiate or disavow the statementscontained in the notice, the statements and views expressed in the notice arefound to be attributable to the RespondentAlthough the right of a party, against whom the Board has issueda decision,to a review in the courts is not to be gainsaid, the record of theRespondent'sconduct in the instant, as well as in the earlier case, and the unfair labor prac-tices, apart from the support and assistance rendered the IAM, in which theRespondent has been found to have engaged, convince the undersigned that itsrefusal to comply with the Board's decision has been prompted, not by a sincereand genuinedesire to obtain a review in the courts, but by its unrelenting opposi-tion to the fundamental purposes of the Act. Its lack of good faith in this respectis evidenced, not only by its failure to petition for a review of the Board's Deci-sion and Order, but also by the fact that after the issuance of the decision, theRespondent almost immediately embarkedon a courseof furtherunfair laborpractices, designed to frustrate the employees in their efforts at self-determina-tion.Had it beensincere in its desireto obtain a review of the Board's deci-sion, it could have done so without engaging in a renewedcampaignto subvertthe rights of its employees.On or about January 2, 1951, some 85 employees executed and submitted tothe Respondent mimeographed forms revoking their dues authorizations, effectivewith the deduction of dues for the. month of February 1951.PersonnelManagerMcKay notified Welch of the receipt of these revocations, but Welch instructedhim to disregard them.'In a circular letter dated February 6, 1951, Welch, after undertaking to replyto a CIO leaflet, and charging the CIO with having prevailed on the employees tosign the dues revocations, advised the employees that they would be obliged tosign a slipat the personnel office within the 15-day period after February 15,1951.The Respondent does-not deny that it continued to recognize the IAM as col-lective bargaining representative, and, presumably, to deduct dues from thewages of its employees, at least until the escape period provided in the contract,notwithstanding the Board's outstanding Decision and Order.On the contrary,itmaintained throughout that, having entered into what it considered a validcollective bargaining agreement with the IAM, it was legally bound to observeit, and proposed to continue to recognize and deal with that union as the repre-sentative of its employees until the matter was determined by the courts.Although Welch testified that he had instructed his counsel to appeal the Board'sdecision, it was stipulated that no such "appeal" was taken.Moreover, Welchadmitted that he would have continued to recognize and deal with the IAM asexclusive representative of the employees even as late as the date of the hearing,had the IAM not seen fit to renounce its status as such representative,abandonthe contract, and reimburse employees for dues deducted from theirwages in MEYER & WELCH, INCORPORATED261favor of the IAM. This conduct of the Respondent is further evidence of itsresolute determination to impose upon its employeesa bargainingrepresentativeof its own choice rather than that of its employees.The undersigned therefore finds that,by continuing to recognize the IAM,a labor organization found to have been the beneficiary of its support and assist-ance; by continuing and expressing its determination to continue to observethe collective bargaining agreement obtained with such support and assistance;by permittingthe IAM topost and maintain on a bulletin board at its plant,with its knowledge,consent, and obvious approval, a notice, reasserting thevalidity of the contract,its determination to continue the contract in effect untilits expiration date, and to renegotiate,and extend the contract,unless set asideby a "competent court of law" ; by refusing to accede to the employees'revoca-tion of dues deduction authorization;and imposing conditions with respect tothe manner of such revocation,the Respondent has continued to render unlawfulassistance and supportto the IAM,in violation of Section 8 (a) (2) of the Act.The fact thatthe IAMhas allegedly on its own initiative renounced its claimto represent the Respondent's employees,repudiated or abandoned the collectivebargaining agreement,released the Respondent of any further obligations there-under, and refunded dues deductions to employees,does not, of course, absolve theRespondent of the unfair labor practices in which it has been found to haveengaged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.If has been found that the Respondent has discriminated in regard to the hireand tenure of employment of Eldon Clark, first, by assigning him to a less desir-able job, after he had testified at the prior hearing in June 1950; second, by deny-ing himthe wage increase of January 8, 1951; and finally by discharging him onApril 10, 1951. It has also been found that the Respondenthas discriminated inregard to the hire and tenure and the terms and conditions of employment of AnnBarnett, Dora Ellis, Odean Jenkins, Lela Lea, and Hobert R. Taylor by denyingeach of them the wage increase on January 8, 1951. It will, therefore, be recom-mended that the Respondent offer said Clark immediate and full reinstatementto the position which he held immediately preceding the Board hearing in June1950, or to a- substantially equivalent 2' position, and make him whole for anyloss of pay he may have suffered by reason of said discrimination by paymentof a sumof money equal to that which he normally would have earned as wagesfrom the date of his discharge to the date of the Respondent's offer of reinstate-ment, less his net earnings during said period 30 In addition, it will be recom-29The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.30Crossett Lumber Company,8 NLRB 440;Republic Steel Corporation v. N. L R B.311 U. S. 7.974176-52-vol. 96-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended that the Respondent make whole said Clark, and Ann Barnett, DoraEllis, and Odean Jenkins for any loss of earnings they sustained, as a result ofbeing denied the wage increase granted other employees, from January 8, 1951,until the date the Respondent shall grant said employees said wage increase.With regard to Lela Lea and Hobert R. Taylor, whose wage increase was with-held from January 8, 1951, until February 19, 1951, it will be recommended thatthe Respondent make them whole for the loss of earnings which theysustainedduring said period as a result of the discrimination against them. In computingthe loss of pay which Clark sustained as a result of his discriminatory dischargeon April 10, 1951, the Board's formula inF.W. Woolworth Company,90 NLRB289, shall be applied. It will also be recommended that the Respondent, uponreasonable request, make available to the Board and its agents all payrolland other records pertinent to an analysis of the amounts of back payand lossof earnings due said employees.It has also been found that, despite the Board's Decision and Order in the priorproceeding, the Respondent has persisted in recognizing the IAM as exclusivebargaining representative of its employees, and in giving effect to the contract,and has refused to permit employees to revoke their dues deduction authoriza-tions.That the IAM has voluntarily abandoned the contract, renounced its un-lawful status as collective bargaining representative, and even reimbursed oroffered to reimburse employees for such dues deductions, does not relieve theRespondent of its obligation to comply with the Board's Decision and Order. Nordoes the offer made by the Respondent, upon the withdrawal of the IAM fromthis proceeding; to consent to a Board-conducted election absolve the Respondentof its responsibility for its unfair labor practices.Since, however, the Boardhas already issued an order designed to redress these unfair labor practices,no purpose will be served by reiterating in these recommendations the -remedialorder already entered in the former proceeding.More appropriate and effectiveaction requires enforcement of the Board's outstanding Decision and Order,which the Respondent has thus far flouted.The unfair labor practices in which the Respondent has been found to haveengaged, not only in this, but also in the prior unfair labor practice proceeding,manifest an attitude of opposition to, if not outright defiance of, the Act and thepurposes which it was designed to effectuate. The Respondent's past unlawfulconduct completely justifies the inference that commission of unfair labor prac-ticesmay be anticipated in the future, unless the remedial order here is madecoextensive with the threat. In order to effectuate the interdependent guaran-tees in Section 7 of the Act, it will, therefore, be recommended that the Respond-ent cease and desist in any manner from interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed by the Act.'It has been found that the Respondent did not cause Dora Ellis and OdeanJenkins to resign from the Respondent's employ on or about January 23, 1951,and did not, in that respect, discriminate in regard to their hire and tenure ofemployment, in violation of Section 8 (a) (3). It has also been found that theRespondent did not discriminate in regard to the hire and tenure or terms andconditions of employment of Ann Barnett on April 10, 1951, by transferring herto another job, to encourage membership in the UAW-CIO, in violation of Section8 (a) (3), or for the reason that she had given testimony in this proceeding, inviolation of Section 8 (a) (4). It will, therefore, be recommended that theallegations mentioned in this paragraph be dismissed.ffi N.L. R.B. v. Empress PublishingCompany,312 U.S. 426;May Department Stores V.N. L. R. B.,326 U.S. 376. TOLEDO SERVICE PARKING COMPANY263Upon the basis of the foregoing findings of fact, and on the entire record inthis, and the former, proceeding, the undersigned makes the following :CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, CIO (UAW-CIO), Region 6; and International Asso-ciation of Machinists, Lodge 1186, are labor organizations within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of Ann Barnett, Eldon Clark, Dora Ellis,Odean Jenkins, Lela Lea, and Hobert R. Taylor, thereby encouraging member-ship in one labor organization, and discouraging membership in another, theRespondent has engagedin andis engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.3.By discriminating in regard to the hire and tenure of employment of saidAnn Barnett, Eldon Clark, Dora Ellis, and Odean Jenkins because they hadgiven testimonyunderthe Act at the hearing in June 1950, and, with respect tosaidClark because he had also given testimony in this proceeding, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (4) of the Act.4.By continuing to support and assist International Association of Machinists,Lodge 1186, the Respondent has engaged in and is engaging in unfair laborpractices within themeaning ofSection 8 (a) (2) of the Act.5.By theunfairlabor practices recited in paragraphs 2, 3, and 4, above, andby interrogating, threatening, and engaging in reprisals against its employees,because oftheir opposition to the IAM, and theirallegianceto the UAW-CIO,and by refusing to permit them to revoke authorizations for dues deductions, andcoercing them to remain members of the IAM, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act, and has thereby engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1).6.The aforesaidunfairlabor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.The Respondenthas not engaged in unfairlabor practices within the mean-ing of Section 8 (a) (3) of the Act, with respect to the resignations of Dora Ellisand Odean Jenkins, on or about January 23, 1951, or, within the meaning ofSection 8 (a) (4), with respect to the transfer of Ann Barnett to another jobon April 10, 1951.[Recommended Order omitted from publication in this volume.]TOLEDO SERVICE PARKING COMPANYandDISTRIBUTION AND WAREHOUSEWORKERS UNION, LOCAL 22, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONER.Case No. 8-RC-1261. September 20, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Carroll R. Martin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.96 NLRB No. 38.